                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

DELOSANGELES HARPER,                                                                PLAINTIFF
ADC #139885

v.                               Case No. 2:18-cv-00171-KGB-JTK

JOSEPH DAUCK, et al.                                                            DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 39). Plaintiff Delosangeles Harper filed

objections to the Proposed Findings and Recommendations (Dkt. No. 45). After careful review of

the Proposed Findings and Recommendations and Mr. Harper’s objections, as well as a de novo

review of the record, the Court adopts the Proposed Findings and Recommendations as its findings

in all respects (Dkt. No. 17).

       The Court writes separately to address Mr. Harper’s objections.            Judge Kearney

recommends that defendants Sergeant Joseph Dauck and Corporal John Alexander’s motion for

summary judgment on the issue of exhaustion be granted and that Mr. Harper’s claims against

Sergeant Dauck and Corporal Alexander be dismissed without prejudice (Dkt. No. 39, at 7). Mr.

Harper objects to Judge Kearney’s finding that he failed to exhaust his administrative remedies

with regard to Corporal Alexander (Dkt. No. 45, at 1). Mr. Harper contests the defendants’ claim

that he did not exhaust his administrative remedies as to Corporal Alexander because he never

referred to Corporal Alexander by name and never corrected the misidentification even after the

Warden’s response to his complaint (Id., at 2). However, Judge Kearney rejected the defendants’

contention and found that “the Warden’s correction of [Corporal] Alexander’s identity in his

response was sufficient to meet the requirement of naming the party involved” (Dkt. No. 39, at 7).
       Mr. Harper also claims that Judge Kearney erred in finding that the failure to protect issue

that Mr. Harper raises against Corporal Alexander was never addressed in the prison grievance

process and, therefore, was not exhausted (Dkt. Nos. 39 at 7, 45 at 3). Mr. Harper contends that

prison officials understood his Step One grievance to raise the specific allegations against Corporal

Alexander now raised in his complaint (Dkt. No. 45, at 4). However, this Court agrees with Judge

Kearney’s finding that the issue was not exhausted because Mr. Harper never alleged or even

referred to a failure to protect claim in his initial grievance complaint statement and because Mr.

Harper’s appeal statement that Corporal Alexander “stood at the door and did nothing” was not

acknowledged or addressed by the Director in the appeal (Dkt. No. 39, at 7). Accordingly, this

Court adopts Judge Kearney’s recommendation (Dkt. No. 39).

       It is therefore ordered that:

       1.      Sergeant Dauck and Corporal Alexander’s motion for summary judgment is

granted (Dkt. No. 24); and

       2.      Sergeant Dauck and Corporal Alexander are dismissed without prejudice as

defendants from this action.

       Mr. Harper may proceed with his claims against Sergeant Johnny Morris.1




       1
          In his Proposed Findings and Recommendations, Judge Kearney states that, according to
the affidavit of Terri Grigsby, the Inmate Grievance Supervisor, “[Mr. Harper] did exhaust his
administrative remedies as to his excessive force claim against [Corporal] Alexander.” (Dkt. No.
39, at 4). However, the Court notes that Ms. Grigsby’s affidavit states that “[Mr. Harper] has
failed to exhaust his administrative remedies with regard to [Corporal] Alexander” and “[Mr.
Harper] exhausted his administrative remedies with regard to grievance #GR-18-00810 against
[Sergeant] Morris.” (Dkt. No. 24-2, ¶¶ 11, 13). Accordingly, the Court interprets the Proposed
Findings and Recommendations to indicate that Mr. Harper exhausted his administrative remedies
with regard to Sergeant Morris but that Mr. Harper failed to do so with regard to Corporal
Alexander for the claims he purports to bring in this action.
It is so ordered this 11th day of February, 2020.


                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
